IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-55,443-03


EX PARTE LAMONT REESE





ON APPLICATION FOR WRIT OF HABEAS CORPUS, MOTION FOR STAY
OF EXECUTION, AND MOTION FOR ISSUANCE OF ORIGINAL WRITS OF
PROHIBITION AND INJUNCTION FROM CAUSE NO. C-371-007733-0724058-B
IN THE 371ST JUDICIAL DISTRICT COURT
TARRANT COUNTY


Per Curiam.   Price, J., dissents to the denial of the stay of execution for
reasons given in his dissenting statement in Ex parte O'Brien, No. 51,264-03,
(Tex.Crim.App., decided May 17, 2006).  Womack, J.,not participating.  Holcomb, J.,
would grant stay and remand for consideration of applicant's lethal injection claims.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, a motion for stay of
execution, and a motion for the issuance of original writs of prohibition and injunction.
	On November 30, 2000, a jury found applicant guilty of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set applicant's punishment at
death.  This Court affirmed applicant's conviction and sentence on direct appeal.  Reese v.
State, No. 73,989 (Tex. Crim. App. Nov. 6, 2002) (not designated for publication).
Applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court on July 16, 2002.  This Court denied applicant relief.  Ex parte Reese, Nos.
WR-55,443-01 and WR-55,443-02 (Tex Crim. App. April 30, 2003)(not designated for
publication).  In the same order, this Court dismissed a subsequent application applicant filed
in the convicting court on January 31, 2003.  Applicant's second subsequent application was
received in this Court on June 16, 2006.
	We have reviewed applicant's second subsequent application and find that it should
be dismissed.  Art. 11.071, § 5(a).  Applicant's motion for stay of execution and his motion
for the issuance of original writs of prohibition and injunction are denied. 
	IT IS SO ORDERED THIS THE 16th DAY OF JUNE, 2006.

Do Not Publish